Case 8-18-76577-reg Doc 6 Filed 09/29/18 Entered 09/29/18 15:52:43

UNETED STATES BANKRU PTCY COURT
EASTERN DiSTR|CT OF NEW YORK

 

 

- X CHAPTER 13
|N RE: CASE NO.:
\Villiam A. Haupt and Catherine Hanpt
DEBTOR[S).
X
CHAPTER 13 pLAN Revised12/19/17

 

Ei Check this box if this is an amended plan. tist beiow the sections ofthe plan which have been
changed:

 

PART 1: NOT|CES

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form
does not indicate that the option is appropriate in your circumstance or that it is permissible in your judicial district. P|ans
that do not comply with the local rules for the Eastern District of New York may not be confirmab|e. if you do not have an
attorney, you may wish to consuit one.

'Fo Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated You should
read this plan carefule and discuss it with your attorney. if you do not have an attorney, you may wish to consult one.

if you oppose the pian’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least 7 days before the date set for the hearing on confirmationl unless otherwise ordered by the
Bankruptcy Court. The Bani<ruptcy Court may confirm this pian without further notice if no objection to confirmation is
ii|ed. See Ban|<ruptcy Ruie 3015. in addition, you may need to file a timely proof of claim in order to be paid under any
plan.

1.1: The following matters may be of particular importance Debtors must check one box on each line to state
whether or not the plan includes each of the following items. if an item is checked as ”Not included” or if
both or neither boxes are checked the provision will be ineffective ifset out later in the pian.

 

a. A limit on the amount of a secured ciaim, set out in Section 3.4, which may result in c] included Not included
a partial payment or no payment at alito the secured creditor

 

b. Avoidance of a judicial lien or nonpossessory, non-purchase-money security interest, 3 |nciuded Not included
set outin Section 3.6

 

c. Nonstandard provisions, set out in Part 9 included El Not included

 

 

 

 

 

 

1.2: The following matters are for informational purposes

 

a. The debtor(s) is seeking to modify a mortgage secured by the debtor{s)'s principal El included m Not inciuded
residence, set out in Section 3.3

 

b. Unsecured Creciitors, set out in Part 5, will receive 100% distribution of their timely filed included m Not included
claim

 

 

 

 

 

 

 

Case 8-18-76577-reg Doc 6 Filed 09/29/18 Entered 09/29/18 15:52:43

PART 2: PLAN PAYMENTS AND i_ENGTH OF PLAN

2.1: The post~petition earnings of the debtor(s) are submitted to the supervision and control of the Trustee
and the Debtor(s) shall pay to the Trustee for a period of 60 months as foilows:

$ 1!926.00 per month commencing 10/26/2018 through and including was/2023 fora period of 60
months; and

$ per month commencing through and including for a period of
months.

m Continued on attached separate page(s).

2.2: income tax refunds.

if general unsecured creditors are paid less than 100%, in addition to the regular monthly payments, during the
pendency ofthis case, the Debtor(s) will provide the Trustee with signed copies of filed federal and state tax
returns for each year commencing with the tax year 2018 , no later than April 15th of the year following the
tax period. indicated tax refunds are to be paid to the Trustee upon receipt, however, no later than lurie 15th
of the year in which the tax returns are filed.

2.3: Additionai payments.

Checl< one.
iZl None. if ”None” is checked the rest of §2.3 need not be completed
L_.i Debtor(s) Will make additional payment(s) to the Trustee from other sources, as specified below.
Describe the source, estimated amount, and date of each anticipated payment.

 

 

PART 3: TREAT|V|ENT OF SECURED CLAEIV|S
3.1: Niaintenance of payments (inc|uding the debtor(s}'s principal residence).

Check one.

ill None. if ”None” is checked, the rest of §3.1 need not be completed

[r] Debtor(s) will maintain the current contractual installment payments on the secured claims listed
below, with any changes required by the applicable contract and noticed in conformity with any
applicable ruies. These payments will be disbursed directly by the debtor($).

z Last 4 Digit§ Of Prii`iClpBl 4 ' ' z C'urrent installment :
Name of Creditor 1 - Account Residence Description of Co||a_tera| Pavm€nf lindudir\a -
i\iumber § {Che¢k box) 1 ` - escrow) '
Slu~llpninti\'lortgage Sel'vicing 0560 §§l lit\[)cel‘ Sl’l‘eef Decl' Pai‘k NY 2284.29
n § i31 La leer Strect Decr Park NY
§JPMorgan Chasc Bank 9363 m l 384'19

m Continued on attached separate page(s}.

 

 

Case 8-18-76577-reg Doc 6 Filed 09/29/18 Entered 09/29/18 15:52:43

3.2: Cure of default (including the debtor(s)'s principal residence).

Checl< one.

fill None. lf ”None” r's checked, the rest of §3.2 need not be completed

l;l Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with
interest, if any, at the rate stated below. Unless otherwise ordered by the court, the amounts listed on
a proof of claim filed before the filing deadline under Banl<ru ptcy Ru|e 3002(c) control over any
contrary amounts listed below. ln the absence of a contrary timely filed proof of claim, the amounts
listed below are controlling

: l_asr 4 : _ Principal
Name of Creditor j Digirs of _ f_ Residence Description of Coliateral
n Acct No. _ - (checl( box)

U
ny

Arnount of interest Rate
Arrearage § (ifanyl

n Continued on attached separate page(s).

3.3: N|odification of a mortgage secured by the debtor(s)'s principal residence.
Check one,
E The debtor(s) is not seeking to modify a mortgage secured by the debtor’s principal residence.
ill The debtor(s) is seeking to modify a mortgage secured by the debtor{s)’s principal residence.
Complete paragraph below.
U if applicab|e, the debtor{s) will be requesting loss mitigation pursuant to Genera| Order #582.

The mortgage due to (creditor name) on the property known as

under account number ending (|ast four digits of account number) is in default.
All arrears, including all past due payments, late charges, escrow deficiency, legal fees and other expenses due
to the mortgagee totaling $ , may be capitalized pursuant to a loan modification The new principal
balance, including capitalized arrears will be$ ,and will be paid at ___% interest amortized over

years with an estimated monthly payment of$ including interest and escrow of

$ . The estimated monthly payment shall be paid directly to the trustee while loss mitigation is
pending and until such time as the debtor(s) has commenced payment under a trial loan modification
Contemporaneous with the commencement of a trial loan modification, the debtor(s) will amend the Chapter
13 Plan and Schedule J to reflect the terms of the trial agreement, including the direct payment to the secured
creditor going forward by the debtor(s).

 

 

Case 8-18-76577-reg Doc 6 Filed 09/29/18 Entered 09/29/18 15:52:43

3.4: Request for valuation of security, payment of fully secured claims, and modification of
under-secured claims.

Check one.
E None. if ”None” is checked, the rest of §3.4 need not be completed

The remainder of this paragraph is only effective if the applicable box in Part 1 of this plan is
checked.

Ei The debtor(s) shall file a motion to determine the value of the secured claims listed below. Such claim
shall be paid pursuant to order of the court upon determination of such motion.

Last 4 _ 1 n - n Estimated ' Estimated

Name Of m its cf f DESCI‘i|inOr\ Of _ValU€ Of' j Tota| Amount Amount of z Amount of

Creditor g Coilaterai Co|iate ra| j Of C'aim Credimf'$ ' Cr@dit°i'$
Acct NO' ~ f Secured Ciai.m Unsecured Clain'i

n Continued on attached separate page(s).

3.5: Secured claims on personal property exc¥uded from 11 U.S.C. §506.

Check one.
Ci None. if ”None” is checked the rest of §3.5 need not be completed
E The claims listed below Were either:
o incurred Within 910 days before the petition date and secured by a purchase money security
interest in a motor vehicle acquired for the personal use otthe debtor(s); or
0 incurred Within 1 year ofthe petition date and secured by a purchase money security interest
in any other thing of value.
These claims Wi|l be paid pursuant to §3.1 and/or §3.2. (The ciaims must be referenced in those
sections as Well.) Unless otherwise ordered by the court, the claim amount stated on a proof of claim
filed before the filing deadline under Banl<ruptcy Rule 3002(€) controls over any contrary amount listed
below. |n the absence of a contrary timely filed proof of claim, the amounts stated below are

controiiing.
_ ' él`ié§,i`abi"`i{§"` " ` ` ` " " _ ' . _
; Name of Creditor 1 Of Acct Ngo l C_oi|ateral Amount of Cialm l interest Rate
'Pel_fnrmance Fina"cial sons ` mann nmmt~ycle 10,538.00 1939

a Continued on attached separate page(s).

 

 

 

Case 8-18-76577-reg Doc 6 Filed 09/29/18 Entered 09/29/18 15:52:43

3.6: Lien avoidance.

Checl< one.
E None. if ”None” is checked the rest of §3.6 need not be completed

The remainder of this paragraph is only effective if the applicable box in Part 1 of this plan is
checked.

El The debtor(s) shall file a motion to avoid the tollowingjudicial liens or nonpossessory, non-purchase
money security interests as the claims listed below impair exemptions to which the debtor(s} are
entitled under 11 U.S.C. §522(b) or applicable state iaw. See 11 U.S.C. §522({) and Bankruptcy Rule
4003(d). Such claim shall be paid pursuant to order of the court upon determination of such motion.

t "§""Estimatedwlmew§mate ""E'stirnated 7 =
' l~l€l'i DESCl‘ip'CiOf\ Of ` Amount of on 5ec red Alnount of
' Attorne for 4 _ _ “
Name of Cmd'tor y : identification Coi|ateral ` SE€W@C| f P°'ti°“' if ' Un$‘°-`C“"ed

'____C_"_E_‘_j_'li’_r_ __ __ _ _ _ ___C'si'_“_ _` __ a_’“'_ _ z _Cfain __

m Continued on attached separate page(s).

3.7: Surrender of collateral.

Check one.

LZ| None. if ”None” is checked the rest of §3. 7 need not be completed

C| The debtor(s) elect to surrender to each creditor listed below the coliatera| that secures the creditor‘s
ciaim. The debtor(s) request that upon confirmation of this plan the stay under 11 U.S.C. §362(a) be
terminated as to the collateral only and that the stay under 11 U.S.C. §1301 be terminated Any timely
filed allowed unsecured claim resulting from the disposition of the collateral wiil be treated in Part 5
below.

_ -_Last£lD{gltSOf _ __ __ _

Name of Credltor -AC-C-t Nan w _ Desc-rlptlon oflCo|la-teral _

m Continued on attached separate page(s).

 

 

 

 

Case 8-18-76577-reg Doc 6 Filed 09/29/18 Entered 09/29/18 15:52:43

PART 4: TREATlVlENT OF FEES AND PRlOR|TY Ci.AlNlS

4.1: General.

Trustee's fees and all aliowed priority claims, including domestic support obligations other than those treated
in §4.5, wiil be paid in full without post-petition interest

4.2: `frustee’s fees.

Trustee's fees are governed by statute and may change during the course ofthe case

4.3: Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is $ 2500~00 .

4.4: Priority claims other than attorney’s fees and those treated in §4.5.

Check One.
ill None. if ”None” is checked the rest of §4.4 need not be completed
D The debtor(s) intend to pay the following priority claims through the plan:

 

 

" ~ameorcrediwr " __ timedeem

m Continued on attached separate page(s).

4.5: Domestic support obiigations.

Check One.
13 None. if ”None” is checked the rest of §4.5 need not be completed
Ei The debtor(s) has a domestic support obiigation and is current with this obligation. Cornplete table
below,' do notfiii in arrears amount
El The debtor(s) has a domestic support obligation that is not current and Wii| be paying arrears through
the P|an. Compiete table below.

f . . ` § z 'Dat'e of - N f C mm 5 ivlonthiy DSO Amoi.int of Arrears to be
_ Name 0 REF:'p'Ent _ Order ame o ourt Payment Paid through P|an, if Any

 

 

 

Case 8-18-76577-reg Doc 6 Filed 09/29/18 Entered 09/29/18 15:52:43

PART 5: TREATlVlENT OF NONPR|OR|TY UNSECURED CLA|N|S
Ailowed nonpriority unsecured claims will be paid pro rata:

Cl Not less than the sum of$
EEI Not less than 100 % of the total amount of these ciaims.
ill From the funds remaining after disbursement have been made to all other creditors provided for in
this plan.
|f more than one option is checked, the option providing the largest payment will be effective

 

PART 6: EXECUTORY CONTRACTS AND UNEXPlRED LEASES

6.3.: The executory contracts and unexpired leases listed below are assumed and will be treated as
specified Al| other executory contracts and unexpired leases are rejected.

Check one.
El None. if ”None” is checked the rest of §6.1 need not be completed
Ei Assumecl items. Current instalirnent payments will be paid directly by the debtor(s) as specified
beiow, subject to any contrary court order or ruie. Arrearage payments will be disbursed by the

 

trustee.
_` De$Crip'tiOi'\ Of LeaS€d P|‘Opei‘t\/ Oi' Current installment Amount of Arrearage `
Name of Credltor .
Executory Contract Payme__nt by Debtor to be Paid by Trustee
' l.incoln Automotive Fin:mcial Scrviccs 2018 Linclon MKC automobile 385_[|(] 1 nunc

 

PART 7: VEST|NG OF PROPERTY OF THE ESTATE

Unless otherwise provided in the Order of Confirmation, property of the estate will vest in the
debtor(s) upon completion of the plan.

PART 8: POST-PET|?iON OBLlGATlONS

8.1: Post-petition mortgage payments, vehicie payments, real estate taxes, and domestic support
obligations are to be made directiy by the debtor(s) uniess otherwise provided for in the plan.

8.2: Throughout the term of this Plan, the debtor(s) will not incur post-petition debt over $2,500.00
without written consent ot tire Trustee or by order of the Court.

Case 8-18-76577-reg Doc 6 Filed 09/29/18 Entered 09/29/18 15:52:43

PAR? 9: NONSTANDARD PLAN PROV|S|ONS
9.1: Check ”None” or list nonstandard plan provisions.
|;l None. if ”None” is checked the rest of §9.1 need not be completed

Uncler Elankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in the form plan or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective

The following plan provisions Will be effective only if there is a check in the box ”included" in §I.I(c).
Tlrc del)tor's student loan payments of $633.00 per morrill which commence in Jan., 2019, shall be paid outside ofthe Pian.

 

 

 

PAR“¥` 10: CERTiFlCAT|ON AND SlGNATURElSl:

10.1: l/we do hereby certify that this plan does not contain any nonstandard provisions other than
those set out in the final paragraphl

/zy/¢dd/ law cows

Signature ot Debtor 1 Signature of Debtor 2

itrd/9 rel pad

   
 

 

b€nature of ?torney for Debtor{ {s)

il X__'Q/ ii

 

Case 8-18-76577-reg Doc 6 Filed 09/29/18 Entered 09/29/18 15:52:43

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

----------------------------------------------------- X Case No.
iN RE: Chapter 13

Will`ram A. I~Iaupt and Catherine Haupt

chtor{s).
_____________________________________________________ X
CHAPTER 13 PLAN
(Cont’d)
PART 3. Treatment of Secured Claims
3.1: Maintcnance of Payments

Name of Creditor Last 4 Digits Collateral Current lnstallment Pavment

 

 

Performance Financiai 8665 Indian motorcycle 33200.00/1110.

 

